Citation Nr: 1727459	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  16-42 550	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to January 30, 2017, and in excess of 70 percent thereafter for persistent depressive dysthymic disorder with social anxiety disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2006 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied a rating in excess of 50 percent for dysthymic disorder.  The claim is in the jurisdiction of the RO in Milwaukee, Wisconsin.

The Veteran submitted a notice of disagreement with the RO's determination in June 2016.  Following the issuance of a Statement of the Case in July 2016, he perfected an appeal via his submission of a VA Form 9 in August 2016.  In September 2016, the appeal was certified to the Board.  

In March 2017, the appellant indicated that he wished to withdraw his appeal and request reconsideration of his claim based on new evidence.  In a June 2017 rating decision, after considering that additional evidence, the RO increased the rating for the Veteran's service-connected psychiatric disorder, now characterized as persistent dysthymic disorder with social anxiety disorder to 70 percent, effective January 30, 2017.  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with that determination.  


FINDING OF FACT

On March 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. Conner
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


